MEMORANDUM **
This is an appeal of the district court’s denial of appellant Herman Lemusu’s “request to re-call the mandate in the denial or Rule 60(b)(4) as request for reconsideration when submitted to court clerk was sent to Supreme Court of the United States, when interlocutory appeal was submitted to Ninth Circuit,” which was filed as a post-judgment motion in his criminal action.
A review of the record and appellant’s response to the court’s July 15, 2008 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.